Citation Nr: 1415085	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  11-22 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to an increased rating for diabetic peripheral neuropathy of the left lower extremity rated as 10 percent disabling prior to July 25, 2011, and rated as 20 percent disabling since July 25, 2011.

2. Entitlement to an increased rating for diabetic peripheral neuropathy of the right lower extremity rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Chance, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from August 1967 to August 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the St. Louis, Missouri, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which continued 10 percent disability ratings for diabetic peripheral neuropathy of the bilateral lower extremities. Subsequently, the RO increased the disability rating for diabetic peripheral neuropathy of the left lower extremity to 20 percent, effective July 25, 2011, by way of a September 2011 rating decision.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a March 2013 Board hearing conducted in St. Louis, Missouri. A transcript of the hearing is of record. 

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is warranted to address the merits of the Veteran's claims. See 38 C.F.R. § 3.159.

Review of the record reveals that the Veteran was granted service connection for diabetic peripheral neuropathy of the bilateral lower extremities in May 2007 and initial 10 percent disability ratings were assigned. Thereafter, in September 2011, the rating for diabetic peripheral neuropathy of the left lower extremity was increased to 20 percent, effective July 25, 2011-the date of the most recent VA examination. The Veteran continues to appeal the 10 percent rating assigned for the right lower extremity, the 10 percent rating assigned for the left lower extremity prior to July 25, 2011, and the subsequently increased 20 percent rating for the left lower extremity contending that his current symptoms and severity level warrant higher schedular ratings or an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), in the alternative.

The Veteran last underwent a VA peripheral nerve examination for his lower extremities in July 2011. Subsequently, during his March 2013 Board hearing, he testified that his diabetic peripheral neuropathy in both lower extremities has worsened since his last VA examination. Specifically, he reported that he now suffers from incoordination, which causes him to fall on a weekly basis, that he can only stand for 10-15 minutes, that he can only walk for approximately 50 feet before he has to sit down, that skin-to-skin contact between his legs causes great pain, that he must use a walker and a wheelchair in his house, and that he has muscle spasms that last for 3-4 minutes at a time and resemble a "jerking" sensation. As such, the Board considers the Veteran's March 2013 Board hearing testimony to be an allegation of worsening of his diabetic peripheral neuropathy in both lower extremities. In light of the passage of time and the allegations of worsening, remand for a new VA examination is necessary. See 38 C.F.R. §§ 3.159, 3.327.

Next, during the March 2013 Board hearing, the Veteran testified that he was currently receiving disability payments from the Social Security Administration (SSA). Although he maintained that he was not receiving such benefits due to the neuropathy in his legs, review of a November 2009 VA examination report reveals that the Veteran reported that he was "on disability for neuropathy" without specifying which extremity the disability benefits were based upon. In efforts to reconcile the discrepancy, the Board finds that the Veteran's SSA records must be obtained and associated with his claims file.

Additionally, review of an August 2010 written statement submitted by the Veteran includes an explanation that he received medical treatment for his legs from a private physician in Springfield, Missouri. Furthermore, in that same written correspondence, the Veteran reports that he was treated at St. Johns Hospital in Lebanon, Missouri for his legs on multiple occasions. However, medical records reflective of such care are not associated with the claims file; therefore, the Veteran must be contacted to provide a completed VA Form 21-4142, Authorization and Consent to Release Information for each private medical care provider that he received treatment from for his diabetic neuropathy disability in his legs. Subsequently, the outstanding medical records must be obtained from each provider identified and associated with the Veteran's claims file.

Lastly, review of the record reveals that the Veteran receives treatment for his diabetic neuropathy of his lower extremities approximately every 6 months at the Columbia VAMC. The Board notes that the most recent VA treatment records on file from the Columbia VAMC are dated in June 2012. Efforts must be made to obtain any outstanding records before the Board will adjudicate this matter.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records from all appropriate facilities, to include the Columbia VAMC from June 2012 to present.

2. Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim. All attempts to fulfill this development should be documented in the claims file. 

3. Request that the Veteran provide or identify any additional medical records that are relevant to his claim, and request that he submit a completed VA Form 21-4142, Authorization and Consent to Release Information, for each identified provider, to include the Springfield, Missouri physician and St. John's Hospital (Lebanon, Missouri). 

4. AFTER COMPLETION OF THE ABOVE, arrange for the Veteran to undergo an appropriate VA examination to determine the nature and severity of his diabetic neuropathy of the lower extremities disability. A copy of this remand and all relevant medical records should be made available to the examiner. The examiner is asked to confirm whether the records were made available for review. 

Accordingly, the examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies. Then, based on the results of the examination, the examiner is asked to provide an assessment of the current nature and severity of the Veteran's diabetic neuropathy of the lower extremities disability.

In doing so, the examiner is asked to elicit a complete history of symptoms from the Veteran regarding his diabetic neuropathy of the lower extremities disability, to include the frequency of such. Also, the examiner is requested to provide an opinion which characterizes the severity level of any incomplete paralysis that is noted (i.e., mild, moderate, moderately severe, or severe) and provide an explanation for such characterization.

5. After the above development has been completed, readjudicate the issues on appeal, to include consideration of entitlement to an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), considering all evidence of record. If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond. The case should then be returned to the Board, as appropriate.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


